EXHIBIT 10.3(b)
 
Execution Copy
 
 
FIRST AMENDMENT
TO
THE CENTURYTEL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
2008 RESTATEMENT
 
 
This First Amendment to the CenturyTel, Inc. Supplemental Executive Retirement
Plan 2008 Restatement is effective February 29, 2008.


WHEREAS, Section 20.02 permits CenturyTel, Inc. (the “Company”) to amend the
Plan; and


WHEREAS, at its meeting on December 19, 2007, the Compensation Committee
recommended to the Board of Directors that it freeze the Plan as of February 29,
2008 and provide for a lump sum payment option in early 2009; and,


WHEREAS, on February 26, 2008, the Board of Directors adopted a resolution
approving the Compensation Committee's recommendation.


NOW, THEREFORE, the Plan is amended effective February 29, 2008 as follows:
 
Add the following paragraphs at the end of the Introduction:
 
These amendments make material modifications to the Grandfathered Plan,
resulting in it ceasing to be grandfathered and becoming subject to Code
§409A.  Accordingly, in accordance with Treasury Regulations §1.409A-6(a)(i),
effective February 29, 2008, all amounts deferred whether before 2005 or after
2004 are governed by Code §409A and the Plan as amended effective January 1,
2008, as further amended hereby.


The First Amendment freezes the Plan effective February 29, 2008 and gives each
participant who is actively employed by an Employer, each retired participant or
survivor currently receiving benefits and each vested terminated participant not
currently receiving benefits (collectively, the “Participant”) a one-time option
to elect to receive a lump sum amount payable in early 2009 that reflects the
present value of the Participant’s anticipated annuity benefit and an additional
cash payment to assist with the income taxes payable by the Participant on
receipt of the lump sum.  If the Participant does not elect to receive the lump
sum, the frozen benefit will continue to be in the form of an
annuity.  Additional years of Benefit Service and additional years of age are
granted under some circumstances.  The election to take a lump sum must be made
by the participant after April 30, 2008 and no later than June 13, 2008.  Once
the election is made, it is final.
 
I.


Add the following sentence at the end of Section 2.01:
 
"Notwithstanding the above, the Accrued Benefit of each Participant shall not
increase after February 29, 2008.  For Active Participants as of February 29,
2008, "Accrued Benefit" shall mean the greater of the following:
 
1)    the basic monthly benefit as of February 29, 2008 determined in accordance
with Section 5.01 based on a Participant's Average Monthly Compensation and
Benefit Service as of February 29, 2008 and his Estimated Social Security
Benefit based on 2008 Social Security Law, or
 
2)    the basic monthly benefit as of December 31, 2007 determined in accordance
with Section 5.01 based on a Participant's Average Monthly Compensation as of
December 31, 2007, Benefit Service as of December 31, 2007 plus 3 years (limited
to 25 years), and Estimated Social Security Benefit based on 2007 Social
Security Law.”
 
II.


                Add the following sentence at the end of Section 2.03:
 
"Notwithstanding the above, Average Monthly Compensation shall not include
Compensation paid to a Participant after February 29, 2008."
 
III.


Add the following sentence at the end of Section 2.04:
 
"Notwithstanding the above, employment after February 29, 2008 shall not be
included in determining a Participant’s Benefit Service under Article IV.”
 
IV.


Add the following at the end of Section 2.15:


“Incentive Compensation for the period January 1, 2008 to February 29, 2008
shall be based on a Participant's target bonus amount for 2008 under the
Company's Key Employee Incentive Compensation Plan.”
 
V.
 
Add Section 3.05 as follows:


"3.05.  Notwithstanding anything to the contrary contained in this Plan, there
shall be no new eligible employees or Participants after February 29, 2008."
 
VI.
Add Section 4.05 as follows:
 
"4.05.  Notwithstanding anything to the contrary contained in this Plan, each
Participant shall be fully vested in his Accrued Benefit as of February 29, 2008
and employment with the Employer after February 29, 2008 shall not be included
in determining a Participant’s Benefit Service."
 
VII.
 
Add the following at the end of Section 8.02:


“The Disability benefit of Participants who become disabled on or after February
29, 2008 will be equal to the Participant's Accrued Benefit as of February 29,
2008.”
 
VIII.
 
Amend Section 9.02 to read as follows:
 
“The monthly death benefit payable under Section 9.01 to the beneficiary of a
Participant shall be equal to (a) less (b) less (c), where:
 
(a)   is 36% of Average Monthly Compensation.
 
(b)   the amount of Estimated Social Security Benefit based on the 2008 Social
Security law.
 
                (c)   the death benefit attributable to Section 6.1(a)(4) of the
Retirement Plan.”
 
IX.
 
Amend Section 9.04 to read as follows:
 
“Subject to the provisions of Articles XIV and XV, the benefit shall commence as
of the date on which the Participant would have reached the Normal Retirement
Date applicable to the Participant, or date of death if later, for Participants
with less than 10 years of Benefit Service at death, or the benefit shall
commence as of the date on which the Participant would have attained age 55, or
date of death if later, for Participants with more than 10 years of Benefit
Service at death.”
X.
 
Amend Section 11.02(d) to read as follows:


“In calculating the Lump Sum Payment due to any Active Participant under this
Section, the Active Participant's age shall be deemed to equal his actual age
plus 3 years; provided, however, that fewer than 3 years shall be added if the
addition of fewer than 3 years would maximize an Active Participant’s Lump Sum
Payment.
 
XI.
 
Add Section 12.03 to read as follows:


“Each Participant as of May 1, 2008 shall have a one-time option during the
period beginning on May 1, 2008 and ending June 13, 2008 (“Election Window”) to
elect to receive a lump sum payment to be made in early January, 2009.  If a
Participant dies during the Election Window and has not appropriately filed an
election not to take a lump sum payment prior to the deceased Participant’s
death, the persons who become Participants on account of the Participant’s death
shall also have the one-time option during the remainder of the Election Window
to elect a receive a lump sum payment, with respect to the benefit payable to
such persons only.


The lump sum payment is the actuarial equivalent (as actuarial equivalence is
defined below in this Section) of the Participant's anticipated annuity payments
and an additional cash payment to assist with the tax immediately payable by the
Participant.  The Participant can make the lump sum payment election during the
Election Window by initialing the lump sum option on an election form, dating
and signing the form and delivering it to the Company during the Election
Window. If the Participant is receiving benefits on May 1, 2008 and has a
survivor annuity form of payment, the survivor annuitant must also consent to
the lump sum payment election on the form.  If the election form is not returned
by the Participant during the Election Window or if the Participant does return
the form but does not properly elect on the form to receive a lump sum payment,
the Participant will only be eligible to receive in the future or to continue
receiving, as the case may be, annuity based payments under the frozen
Plan.  The election made (or the failure to make an election) by the Participant
on the first election form dated and signed by the Participant and returned to
the Company is final and binding on and irrevocable and unamendable by the
Participant, his estate, successors, beneficiaries and survivor annuitants.


If a Participant who is receiving annuity payments as of May 1, 2008 timely
elects to receive a lump sum payment during the Election Window, the annuity
payments will continue to the Participant, the Participant’s survivor annuitant,
if any, beneficiary, if any, estate or successors through the December 19, 2008
payment whether or not the Participant survives through that date.  The annuity
payments will thereafter cease.  The annuity payments that might otherwise
become payable to anyone not receiving annuity payments as of May 1, 2008 shall
be delayed until the earlier of the date the Participant (or those who become
Participants on account of the Participant’s death during the Election Window),
appropriately files an election form on which no election to take a lump sum
payment is made or until the expiration of the Election Window.  If a
Participant who was not receiving benefits on May 1, 2008 (or the persons who
become Participants during the Election Window because of a Participant’s death)
timely files an election during the Election Window to take a lump sum payment,
no annuity payments will be made and the Participant or such persons will
receive only the lump sum payment in early January, 2009.


If an election to take a lump sum payment is timely filed during the Election
Window, the lump sum payment will be made in early January, 2009 to Active
Participants, Inactive Participants who are not receiving benefits as of May 1
2008 and Participants receiving retirement benefits whether or not the
Participant survives through that date.  If a Participant dies before the lump
sum payment is made in early January, 2009, the lump sum payment will be made to
the Participant’s survivor annuitant, if any, the Participant’s beneficiaries,
if any, or to the Participant’s estate or successors.


If the Participant appropriately elects a lump sum payment during the Election
Window, (except as provided above in this Section regarding continuation of
payments to Participants receiving annuity payments on May 1, 2008 and possibly
in connection with a Change of Control as described below) no other payments
will be made under any circumstances and neither the Participant nor the
Participant’s survivor annuitant, beneficiaries, estate or successors will
receive any other annuity or other benefits otherwise provided for in the Plan
in the event the Participant terminates employment, retires, dies or becomes
disabled, whether before or after the lump sum payment is made.


Notwithstanding the other provisions of this First Amendment or any other
provisions of the Plan, if the Participant appropriately elects a lump sum
payment during the Election Window, there will not be a lump sum payment under
Article XI of the Plan if a Change of Control occurs under Article XI unless (i)
on or before December 31, 2008, an Effective Date, as defined in Section 11.01
of the Plan, occurs and (ii) the Participant becomes entitled to be paid a lump
sum payment because of a Change of Control under the provisions of Article XI of
the Plan and (iii) such lump sum is actually due, payable and not contingent on
the occurrence of a later Change of Control under the terms of Article XI of the
Plan on or before December 31, 2008.  If the Participant is entitled to be paid
a lump sum because of a Change of Control under the provisions of this
paragraph, the Participant will not be entitled to any other lump sum payment in
early January, 2009 so that under no circumstances shall there be a duplication
of lump sum payments.


For Participants currently receiving payments, the lump sum payment was
determined based on the current payment form. For Participants not receiving
payments, the lump sum payment was determined based on a single life
annuity.  Active Participants are assumed to commence benefits at age 62 and
Inactive Participants not receiving benefits are assumed to commence benefits at
age 55 if the Participant had 10 years of Benefit Service at termination,
otherwise at age 65.  For purposes of determining the amount of the lump sum
payment only, in the case of Active and Inactive Participants not receiving
benefits, the Participant’s age shall be deemed to equal his actual age plus 3
years; provided, however, that fewer than 3 years shall be added if the addition
of fewer than 3 years would maximize a Participant’s lump sum payment.  For
purposes of computing the lump sum amount, the Participant is deemed to be alive
on the early January, 2009 lump sum payment date, except that if a person other
than the Participant can make the lump sum election under the first paragraph of
this Section, that person is deemed to be alive on the early January, 2009 lump
sum payment date.


For this purpose only, actuarial equivalence is based upon an interest
assumption of 6.0% and the RP-2000 Mortality Table (50% male, 50% female).


In determining the additional cash payment, the timing of taxation (current v.
future), tax rate differentials (ordinary income v. tax-preferred capital gains
and dividends), and expectations of future investment return rates were
considered.


For Participants as of February 29, 2008, the following table contains the lump
sum payment option amounts:
 
"Personnel  Number
 
Name
 
Lump Sum
         
59164
 
Bowman, Nick
 
1,064,364
2679
 
Cole, Kenneth R.
 
                                     988,420
25821
 
Conrad, C. Kenneth
 
                                     428,828
59165
 
Cunningham, Marvin
 
                                  1,526,479
25872
 
Dalrymple, Gyl
 
                                     129,067
59200
 
Davis, Richard W
 
                                  2,075,073
25148
 
Esker, Robert
 
                                     327,608
59166
 
Finney, Ray
 
                                     941,221
59167
 
Greer, Murray
 
                                     701,420
25336
 
Hames, Harlin
 
                                     605,606
25843
 
Hargrove R L
 
                                  1,058,960
25881
 
LaGrone Harold
 
                                     156,675
4500
 
Perleberg, Gary
 
                                     121,858
59168
 
Perry, Harvey P
 
                                  3,430,117
25100
 
Provance, W. F.
 
                                     234,552
25806
 
Reppond, Jim D
 
                                  1,607,771
25939
 
Robinson, Jack
 
                                     550,557
25899
 
Smith, W P
 
                                     775,426
56167
 
Williams, Mary Katherine
 
                                  3,747,730
54827
 
Davis, Tony
 
                                     127,952
2584
 
Hanks, W. Bruce
 
                                  2,567,686
2715
 
Thiels, David G.
 
                                     637,397
3095
 
Bailey, Garland
 
                                     389,226
2870
 
Cole, David
 
                                  2,372,743
4494
 
Davis, Craig
 
                                     411,654
3277
 
Ewing, R.S.
 
                                  2,381,202
5284
 
Goff, Stacey
 
                                     997,204
10370
 
Hughes, Ivan
 
                                     560,471
10111
 
Maslowski, Michael
 
                                  1,014,126
2859
 
Post, Glen
 
                                11,926,166
52726
 
Puckett, Karen
 
                                  2,485,672
2067
 
Ring, Duane
 
                                     503,004
3189
 
Sweasy, Neil A
 
                                     349,536
62016
 
Navarre, Debra
 
                                  2,242,032"

 
IN WITNESS WHEREOF, CenturyTel has executed this Amendment on this 5th day of
May, 2008.
 
 
 
 
CENTURYTEL, INC.
     
By:/s/  R. Stewart Ewing, Jr.         
 
     R. Stewart Ewing, Jr.
 
     Executive Vice President and
 
     Chief Financial Officer